Bierly, C. J.
Appellant filed in this cause, on July 20, 1965, by Frank A.. Barnhart, of the firm of Evens, Baker, Barnhart & Andrews, and on behalf of attorney, Richard Bray, a “Motion to Dismiss”, therein informing this court that “all matters in controversy in this appeal have been compromised and settled”; and that there has been no assignment of cross-errors filed in this appeal. Said motion closed with a prayer that the appeal be dismissed.
Appellant filed proof of mailing of a true copy of said motion to Gilbert W. Butler, First National *439Bank, Martinsville, Indiana, and to Ralph K. Lowder, 224 North Jefferson Street, Martinsville, Indiana, attorneys for appellee.
Appellant’s motion to dismiss appeal, with accompanying proof of service, is now before the court for finding and determination.
And the court now finds that said appeal was submitted on April 22, 1965; that to date no briefs have been filed in said cause; that no assignment of cross-errors has been filed; that no action has been taken by appellee; and that appellant’s motion to dismiss this cause should be sustained.
IT IS THEREFORE ORDERED AND DECREED by the court that the said appeal be, and the same hereby is, dismissed, with costs charged to appellant.
Appeal dismissed.
Prime, P. J., Carson, Faulconer, Hunter, Mote, Smith and Wickens, JJ., concur.
Note. — Reported in 209 N. E. 2d 521